Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 01, 2022

The Court of Appeals hereby passes the following order:

A22A1433. LAURESIA WOODS v. THE STATE.

      Lauresia Woods pled guilty in 2015 to homicide by vehicle in the first degree
and related offenses. On January 6, 2022, Woods filed an out-of-time motion to
modify sentence. The trial court issued an order dismissing the motion on January 20,
2022, and Woods filed this appeal on March 3, 2022.
      Pretermitting whether the trial court’s order is directly appealable, we lack
jurisdiction because this appeal is untimely. A notice of appeal must be filed within
30 days of entry of the order sought to be appealed. OCGA § 5-6-38 (a). “The proper
and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon an appellate court.” Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d
560) (2012) (punctuation omitted). Woods filed the notice of appeal 42 days after
entry of the trial court’s order. Accordingly, this appeal is untimely and is hereby
DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/01/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.